Title: To George Washington from the Board of Admiralty, 11 July 1780
From: Board of Admiralty
To: Washington, George


					
						Sir
						Admiralty Office Philadelphia 11th July 1780
					
					The Board have been duely honored with your Excellencys letter of the 29th May by Captain Van dyke which they deferred answering ’till an Opportunity offered for carrying your request into effect—they have now the pleasure to inform your Excellency that Captain Van dyke is appointed to command the Marines on board the Continental Armed Ship Saratoga. On the 6th of May the Board sent to your Excellency two pipes of Maderia Wine, should be glad to know if they have been received.
					On the 10th instant Congress directed the Board to deliver Colo.

Blaine 2 pipes Maderia with a quantity of french Wine for your Excellencys use—we have Accordingly delivered one pipe & 2 hogsheads of Maderia and Colonel Blaine has undertaken to procure the french Wine. I am yr Excellencys very Obedt & most Hble servant
					
						(Signed by order) Fras Lewis
					
				